EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on December 29, 2021.
Receipt and entry of the amendments to the specification, abstract, and claims are acknowledged.
Claims 1, 3 through 16, and 19 are allowable. The restriction requirement among the various previously non-elected inventions (i.e., non-elected species and subspecies) as set forth in the Office action mailed on March 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 22, 2021 is withdrawn .  Claims 17 and 18, directed to the previously non-elected inventions, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
In paragraph [0010], the phrase ““a heating circuit of warming” in the abstract has been replaced with –a heating circuit for warming—to correct a minor remaining idiomatic/grammatical informality.
In the abstract:
The phrase “a heating circuit of warming” in the abstract has been replaced with –a heating circuit for warming—to correct a minor remaining idiomatic/grammatical informality.
In the claims:
In line 15 of claim 1, the limitation “a heating circuit of warming” has been replaced with –a heating circuit for warming—to correct a minor remaining idiomatic/grammatical informality.
In line 13 of claim 3, the limitation “a heating circuit of warming” has been replaced with –a heating circuit for warming—to correct a minor remaining idiomatic/grammatical informality.
Claims 1 and 3 through 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, while disclosing a reservoir tank for a thermal management tank formed in the tank, does not show nor reasonably suggest the particulars of how such a reservoir tank is to be disposed within a vehicular thermal management system having the same remaining structural and functional elements as the instant inventive vehicular thermal management system; the prior art of record similarly does not show nor reasonably suggest the particular heating circuit elements interconnected and arranged specifically as recited in the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763